Citation Nr: 1035526	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  95-00 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a sinus disorder, 
including a left maxillary retention cyst and headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1980 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Atlanta, Georgia.  The claims were 
most recently before the Board in June 2009 for additional 
development to comply with an August 2008 Order issued by the 
U.S. Court of Appeals for Veterans Claims (Court).  The Court's 
Order implemented a Joint Motion for Remand (JMR) agreed upon by 
the Secretary of VA and the Veteran.  

The agency of original jurisdiction (AOJ) has not reajudicated 
the issue of service connection for hemorrhoids.  Given that the 
Veteran has perfected an appeal with respect to this issue, the 
Board retains jurisdiction to review this issue.  38 C.F.R. 
§ 20.200.  Presently, the record is sufficiently developed to 
warrant a grant.  As the Board's proposed action results in a 
full grant of the benefit sought on appeal, no prejudice inures 
to the Veteran by the lack of AOJ consideration.  

The issue of service connection for a sinus disorder is remanded 
for the RO to adjudicate evidence received following its last 
prior adjudication in the July 2010 Supplemental Statement of the 
Case.  It is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The persuasive evidence of record shows that the Veteran's 
present hemorrhoid disorder was initially manifested during 
active service. 




CONCLUSION OF LAW

The criteria for the establishment of service connection for 
hemorrhoids are met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995).  Additionally, certain disabilities, such as 
degenerative joint disease/ arthritis will be presumed to have 
been incurred during service, if the disability is manifested to 
a compensable degree within a year following separation from 
service.  38 C.F.R. §§ 3.307, 3.309.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 494- 97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, supra. 
at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service connection); 
38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr, supra.; see Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 
supra. (lay person may provide eyewitness account of medical 
symptoms).

The Board may not reject the credibility of the Veteran's lay 
testimony simply because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 
1331, 1336 (Fed. Cir. 2006).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, supra. at 496 (citing 
Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is 
determined to be competent, the Board must determine whether such 
evidence is also credible.  See Layno, supra. (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted")).

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Evidence

Service treatment records show that the Veteran complained of 
hemorrhoids during service.  In a January 1981, the Veteran 
sought medical treatment following hemorrhoids persisting for the 
past two weeks.  He was again treated for hemorrhoids in service 
in July 1982.    

Private medical notes, dated in June and July 1989, reflect that 
the Veteran again complained of hemorrhoids.  In November 1997, 
the Veteran underwent a hemorrhoidectomy as treatment.  

The Veteran was provided a VA peritoneal examination in May 2002.  
He reported that he first had hemorrhoids during service and 
continued to have occasional problems culminating in a 
hemorrhoidectomy.  Rectal examination showed two external 
hemorrhoids that were nonthrombosed.  The examiner opined it was 
less likely they were secondary to service connected 
gastroesophageal disorders.  He did not provide a rationale for 
the opinion.  

The Veteran was afforded a VA hemorrhoid examination in April 
2010.  He reported developing hemorrhoids during active service 
and having intermittent problems since that time.  Clinical 
examination showed non-thrombosed external hemorrhoids.  The 
examiner opined it was at least as likely as not that the 
hemorrhoids are related to active service.  He commented that the 
medical history shows hemorrhoids initially manifesting during 
service, and despite the hemorrhoidectomy, it continues to 
persist.      

Analysis

The Veteran contends that his present hemorrhoids symptoms are 
directly related to service or secondary to service connected 
gastrointestinal disorders.  The persuasive evidence shows that 
the present hemorrhoids are related to service, and the claim is 
granted.  38 C.F.R. § 3.303; Shedden, supra.

The evidence satisfies the three basic prongs necessary for 
service connection: (1) current disability, (2) in-service event, 
and (3) nexus between the current disability and in-service 
event.  See id.  Recent clinical examination revealed the 
presence of hemorrhoids.  Service treatment records show 
complaints of hemorrhoids.  The VA examining physician expressed 
on opinion that the present hemorrhoids were related to the in-
service hemorrhoids.  He supported his positive nexus opinion by 
citing the Veteran's medical history.  Since the record meets the 
criteria for service connection for hemorrhoids, the claim is 
granted.  See id.  

Duty to Notify and Assist

This decision results in a full grant of the benefit sought.  
Although the Veteran desired to submit additional evidence in a 
July 2010 statement such evidence would not produce a more 
favorable result.  38 C.F.R. § 20.1304(c).  The Board has also 
considered whether further development and notice under the 
Veterans Claims Assistance Act (VCAA) or other law should be 
undertaken.  However, given the results favorable to the Veteran, 
further development under the VCAA or other law would not result 
in a more favorable result for the Veteran, or be of assistance 
to this inquiry.


ORDER

Service connection for hemorrhoids is granted, subject to the 
statutes and regulations governing the payment of monetary 
awards.


REMAND

Following the July 2010 supplemental statement of the case, the 
Veteran responded that he had a September 2010 appointment at the 
VA Medical Center (VAMC) in Dublin, Georgia.  He desired the 
agency of original jurisdiction to review the medical record 
generated from this upcoming appointment.  38 C.F.R. 
§ 20.1304(c).  

The RO/AMC must request the Veteran's latest VAMC records at 
Dublin, Georgia. Then readjudicate the service connection claim 
for a sinus disorder.  



Accordingly, the case is REMANDED for the following action:

1.  Obtain the most recent VAMC treatment 
records from Dublin, Georgia, and ensure all 
records relating to the Veteran's September 
2010 appointment are included.

2.  After associated all updated VAMC 
records, readjudicate the claim on appeal.  
If any benefit sought on appeal remains 
denied, furnish to the Veteran and his 
representative an appropriate supplemental 
statement of the case, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


